Lyle Brown, Justice, concurring. I believe the recited instruction should not have been given. In Young v. Arkansas State Highway Comm’n., 242 Ark. 812, 415 S. W. 2d 575 (1967) we made it clear that the “value plus damages” formula and the “before and after” rule are alternative formulas for determining just compensation. Being alternatives, both rules should not be given. However, the objection made by appellant did not remotely call that defect to the attention of the court. The single point raised was that the giving of the instruction “would allow the defense attorney to argue the first paragraph in such a way that the jury might think they were supposed to give the landowner damages for the land taken and also damages for the remaining land not taken for highway purposes, and this is not the correct measure of damages in a suit of this kind.” No general objection was made. The statement that the “value plus damages” rule is not the law is hardly correct. As pointed out in Young, it has been used many times in eminent domain cases. Our court has not condemned it. JoNes, J., joins in this concurrence.